Appellant was convicted in the County Court of Camp County on February 2, of this year, on a charge of fornication and his punishment assessed at a fine of $50.
1. There is no bill of exceptions in the record. The only complaint of the charge of the court is with reference to that portion of the charge which related to the testimony of Ada Spratt with whom the intercourse is alleged and who was, under the law, an accomplice. This cannot avail appellant for the reason that the record shows that he requested a charge on the subject of accomplice and that the court copied same literally in his charge.
2. The other ground of the motion is that the verdict of the jury was contrary to the evidence. There is no merit in this contention. Ada Spratt testified to repeated, continuous and habitual intercourse. Her testimony was strongly supported by proof of significant circumstances, by that of her mother and her sister. Appellant himself does not in terms deny the intercourse. He states they were engaged to be married; that they were frequently together and finally on cross-examination uses this language: "I don't know whether Ada is pregnant or not. I am no doctor. I don't know whether I am the father of the born or unborn child or not. I will not swear that I am or that I am not." The proof of appellant's guilt is clear and the appeal without merit.
There being no error in the record the judgment is affirmed.
Affirmed.